Citation Nr: 1205238	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  03-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip disability, claimed as avascular necrosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied service connection for a bilateral hip disability.  The Veteran testified at a hearing before the Board in October 2007.  The Board remanded this case for further development in January 2008.

In a December 2010 decision, the Board denied the Veteran's claim for service connection for a bilateral hip disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, an August 2011 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Partial Remand.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file reveals that a remand is once again necessary before a decision on the merits of the claim can be reached.  

The Veteran's case was remanded by the Board in January 2008 for the purpose of obtaining a VA examination in order to determine whether there is any relationship between the Veteran's diagnosed avascular necrosis and service.  The Veteran was afforded a VA examination in December 2009 at which time the examiner noted that avascular necrosis of the hips can be a multifactorial disease.  The examiner indicated that avascular necrosis can be related to high dose steroid use but noted that the Veteran's steroid use in service was not considered high dose.  The examiner also reported that there was no evidence of hip fracture to cause disruption of the blood supply to the hips.  The examiner concluded that avascular necrosis was less likely than not caused by or as a result of the Veteran's military service.  However, the examiner did not address several entries in treatment reports from Camp Lejeune Naval Hospital which suggest that the Veteran's avascular necrosis was related to high dose steroid usage while in service.  Additionally, the examiner did not expound upon the multifactorial nature of the Veteran's underlying avascular necrosis of the hips and did not discuss the possibility that the Veteran's avascular necrosis was related to other noted in-service conditions, such as leg and back pain.  

Therefore, as the January 2010 VA examiner failed to provide the requested opinion, a remand is necessary.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the December 2009 VA examination in order to obtain the necessary medical opinion.  If the December 2009 VA examiner is not available, schedule the Veteran for another VA examination with the appropriate examiner.  The examiner should review the claims file and state whether it is at least as likely as not (50 percent or greater probability) that avascular necrosis of the bilateral hips is related to the Veteran's period of active service.  The opinion should address whether the Veteran's in-service complaints of leg and back pain were early symptoms of avascular necrosis and include a discussion of whether it is at least as likely as not (50 percent or greater probability) that avascular necrosis is due to (a) treatment in service with high doses of steroids, if shown; or (b) marching while carrying heavy weights.  The examiner should reconcile the opinion with the January 2010 VA examiner's opinion and entries in the treatment reports from Camp Lejeune Naval Hospital which suggest that the Veteran's avascular necrosis is due to high dose steroid use in service.  A complete rationale for the opinion should be included.  

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

